            Case 2:18-cv-00311-TOR                  ECF No. 64           filed 05/27/20    PageID.810 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_
                                                     Eastern District of Washington

                      LEROY K. BERRA
                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 2:18-CV-0311-TOR
                                                                     )
         MR. VELOSKI, SCDS Custody Sergeant,                         )
         MRS. HOSHKA, SCDS Custody Officer,
              HATTON, Custody Officer,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Defendants Hatton, Hoshka and Veloski’s Motion for Summary Judgment (ECF No. 47) is GRANTED.
’
              Judgment is entered on behalf of Defendants Hatton, Hoshka and Veloski.




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                       Thomas O. Rice                                        on Motion for Summary Judgment
     ECF No. 47.


Date: May 27, 2020                                                           CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Linda L. Hansen
                                                                                          (By) Deputy Clerk

                                                                             Linda L. Hansen
